Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 72 of claim 1 appears to contain a typographical error pertaining to the recitation of the word "the".  Appropriate correction is required.
Claims 5 and 7-9 are objected to because of the following informalities:  claims 7-9 recite "the photoactive material"; however, claim 5 recites "photoactive materials", rendering an inconsistency between the recited terms.  For the purpose of this office action, claim 5 will be treated as if it recites a photoactive material rather than photoactive materials.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  line 43 of claim 28 appears to contain a typographical error pertaining to the recitation of "the first planar semiconductor layer".  For the purpose of this office action, the limitation will be treated as if it recites the first planar semiconducting layer.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-13, 25, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 recites "at least a first planar semiconducting layer" and "at least a second planar semiconducting layer", and subsequently recites "the first planar semiconducting layer" and "the second planar semiconducting layer", resulting in a lack of clarity with regard to whether the subsequent recitations are referring to all of the at least one first planar semiconducting layers, or a single first planar semiconducting layer of the at least one first planar semiconductor layers.  The same lack of clarity exists for the subsequent recitation of "the second planar semiconducting layer".  For the purpose of this office action, the initial recitations will be treated as if they recite "at least one first planar semiconducting layer" and "at least one second semiconducting layer", respectively, and the subsequent recitations will be treated as if they recite "the at least one first planar semiconducting layer" and "the at least one second planar semiconducting layer", respectively.  Dependent claims 2-9, 12-13 and 25 are rejected due to their dependence on claim 1.  Claim 6 also contains the limitation "the first semiconducting layer" and presents a lack of clarity for the same reasons set forth above.  Claim 28 recites "at least a first planar semiconducting layer" and subsequently recites "the first planar semiconducting layer" presenting the same lack of clarity set forth above.  Dependent claim 29 is rejected due to its dependence on claim 28.
Claims 1-9, 12-13, 25, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 recites "at least a first planar semiconducting layer" and "at least a second planar semiconducting layer", however, the manner in which the term "at least" limits the claim is unclear.  For the purpose of this office action, the limitations will be treated as if they recite "at least one first planar semiconducting layer" and "at least one second planar semiconducting layer", respectively.  Dependent claims 2-9, 12-13 and 25 are rejected due to their dependence on claim 1. Claim 28 recites "at least a first planar semiconducting layer" presenting the same lack of clarity set forth above with regard to the manner in which the term "at least" limits the claim.  For the purpose of this office action, the limitation will be treated as if it recites "at least one first planar semiconducting layer".  Dependent claim 29 is rejected due to its dependence on claim 28.
Claims 1-9, 12-13, 25, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 recites in lines 4 and 5 of page 5 of the claims "the first electrode and the second electrode are not in the optical path of incident light to the flat faces of the first planar semiconducting layer and the flat faces of the second planar semiconducting layer", however, it is unclear as to which of the flat faces are referred to 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 2 recites the limitation "the semiconducting layer", however, it is unclear as to whether the limitation is referring to the at least first planar semiconducting layer, or to the at least second semiconducting layer. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the manner in which claim 6 limits claim 1 is unclear.  Claim 6 also contains the limitation "the first semiconducting layer" and presents a lack of clarity for the same reasons set forth above.  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 13 recites the limitation "the electrodes", however, there is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the limitation will be treated as if it recites the first and second electrodes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 12, 25, 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao et al. (US 2005/0045874) in view of Gupta et al. (US 4,383,129).
	Regarding claim 1, Xiao discloses a layered structure comprising: a first electrode and a second electrode ([0017] L1-2; 21 and 29 in Fig. 2); and at least a first planar semiconducting layer having a top flat face, a bottom flat face, and first and second flat side faces having first and second full surface areas, respectively, wherein the top flat face and the bottom flat face of the first planar semiconducting layer extend essentially parallel with one another and are spaced apart from one another by a height of the first planar semiconducting layer (23-1 in Fig. 2; [0015]); at least a second planar semiconducting layer having a top flat face, a bottom flat face, and first and second flat side faces having first and second full surface areas, respectively, wherein the top flat face and the bottom flat face of the second planar semiconducting layer extend essentially parallel with one another and are spaced apart from one another by a height of the second planar semiconducting layer (26-1 in Fig. 2; [0015]); wherein the first and second electrodes each have a rectangular cross section with a width and a height (21 and 29 in Fig. 2), wherein the electrodes are spaced apart from each other, such that extension planes, defined by the height and a longitudinal extension of each electrode, are arranged approximately parallel to each other, and each electrode has a height/width ratio of greater than one (21 and 29 in Fig. 2); wherein the first planar semiconducting layer is made from a single dopant type (23-1 in Fig. 2; [0015]), the first planar semiconducting layer is arranged entirely and exclusively in a space between the first electrode and the second electrode with the first and second flat side faces of the first planar semiconducting layer applied directly against the first electrode and the second electrode (21 and 29 in relation to 23-1 in Fig. 2); the second planar semiconducting layer is arranged entirely and exclusively in a space between the first electrode and the second electrode (21 and 29 in relation to 26-1 in Fig. 2) with the bottom flat face of the second semiconducting layer applied directly onto the top flat face of the first planar semiconducting layer (26-1 in relation to 23-1 in Fig. 2) and the first and second flat side faces of the second planar semiconducting layer applied directly against the first electrode and the second electrode (21 and 29 in relation to 26-1 in Fig. 2); wherein the height of the first and second electrodes is greater than the height of the first planar semiconducting layer and the second planar semiconducting layer (21 and 29 in relation to 23-1 and 26-1 in Fig. 2); wherein the first and second electrodes are connected in an electrically conducting manner to the first planar semiconducting layer via the first and second full surface areas of the first and second flat side faces of the first planar semiconducting layer, respectively, so that the first full surface area of the first flat side face of the first planar semiconducting layer is entirely in contact with the first electrode and the second full surface area of the second flat side face of the first planar semiconducting layer is entirely in contact with the second electrode (21 and 29 in relation to 23-1 in Fig. 2); wherein the first and second electrodes are connected in an electrically conducting manner to the second planar semiconducting layer via the first and second full surface areas of the first and second flat side faces of the second planar semiconducting layer, respectively, so that the first full surface area of the first flat side face of the second planar semiconducting layer is entirely in contact with the first electrode and the second full surface area of the second flat side face of the second planar semiconducting layer is entirely in contact with the second electrode (21 and 29 in relation to 26-1 in Fig. 2); wherein the second planar semiconducting layer is of a different material from the semiconducting material of the first planar semiconducting layer ([0015]); wherein the first electrode, the second electrode, the first planar semiconducting layer, and the second planar semiconducting layer are structurally distinct members of the layered structure (21 and 29 in relation to 23-1 and 26-1 in Fig. 2); wherein the first electrode and the second electrode are made of an electrically conducting metal material, and the electrically conducting metal material is different from material of the first planar semiconducting layer and different from material of the second planar semiconducting layer ([0017]); and wherein the first and second electrodes are each made from a different metal, and an electron work function of the metal of the first electrode is different from an electron work function of the metal of the second electrode ([0017]).
	Xiao does not disclose a support layer having a top flat face and a bottom flat face, wherein the support layer forms a base for the installation of the first electrode and the second electrode directly on the top flat face of the support layer, the support layer carrying the first electrode and the second electrode. Additionally, Xiao does not disclose that only a flat face of the first and second electrodes corresponding to the width of the first and second electrodes is arranged directly onto the support layer, wherein each height of the electrodes extends in a direction perpendicular to the top flat face of the support layer.  Further, Xiao does not disclose the support layer has a rectangular cross section and the top flat face and the bottom flat face of the support layer extend beyond the first planar semiconductor layer and the first and second electrodes.  Xiao does not disclose the bottom flat face of the first semiconducting layer applied directly onto the top flat face of the support layer. 
	Gupta discloses a side sealant coating for a photovoltaic device (84 in Fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to seal the side surface of Xiao, as disclosed by Gupta, because as taught by Gupta, the side sealant coating provides weather resistance (C8/L35).
	Modified Xiao discloses a support layer having a top flat face and a bottom flat face (Gupta - 84 in Fig. 4), wherein the support layer forms a base for the installation of the first electrode and the second electrode directly on the top flat face of the support layer, the support layer carrying the first electrode and the second electrode (21 and 29 in Fig. 2 of Xiao directly on 84 in Fig. 4 of Gupta). Additionally, modified Xiao discloses that only a flat face of the first and second electrodes corresponding to the width of the first and second electrodes is arranged directly onto the support layer, wherein each height of the electrodes extends in a direction perpendicular to the top flat face of the support layer (84 in Fig. 4 of Gupta in relation to 21 and 29 in Fig. 2 of Xiao).  Further, modified Xiao discloses the support layer has a rectangular cross section (Gupta - 84 in Fig. 4) and the top flat face and the bottom flat face of the support layer extend beyond the first planar semiconductor layer and the first and second electrodes (Gupta - 84 in Fig.4 extends beyond cell 76).  Modified Xiao discloses the bottom flat face of the first semiconducting layer applied directly onto the top flat face of the support layer (84 in Fig. 4 in Gupta directly applied to 23-1 in Fig. 2 of Xiao, corresponding to cell 76 in Fig. 4 of Gupta). 
	With regard to the limitations "applied by a structuring process", "once the electrodes have been applied", and "once the first planar semiconductor layer has been applied", the limitations are directed to the manner in which the apparatus is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	With regard to the limitation "in operation of the first planar semiconductor layer and the second planar semiconducting layer to produce current, the first electrode and the second electrode are not in the optical path of incident light to the flat faces of the first planar semiconducting layer and the flat faces of the second planar semiconducting layer", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 2, modified Xiao discloses all the claim limitations as set forth above. Modified Xiao further discloses the support layer and the semiconducting layers are elastically deformable (Xiao - [0016], [0018], [0019]; Gupta - C8/L35; it is noted that the sealing coating material disclosed for the support layer in Gupta and the disclosed polymer semiconducting layers in Xiao are elastically deformable).
	Regarding claim 3, modified Xiao discloses all the claim limitations as set forth above. 
	While Gupta does disclose a transparent sealing layer on top of the solar cell (C8/L31-32), Gupta does not explicitly disclose the side surface sealing layer is made of the same transparent material as the sealing layer on the top of the solar cell.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the same sealing material for the top and side surfaces of the solar cell, because the use of the transparent sealing material disclosed by Gupta for the sealing of the side surface amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using the top side sealing material disclosed by Gupta for the disclosed sealing of the side surface.
	Regarding claim 4, modified Xiao discloses all the claim limitations as set forth above. 
	While modified Xiao does disclose a sealing material made from an electrically non-conducting material (Gupta - C8/L31-32), modified Xiao does not explicitly disclose the side surface sealing material is made from an electrically non-conducting material.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the same sealing material for the top and side surfaces of the solar cell, because the use of the electrically non-conducting sealing material disclosed by Gupta for the sealing of the side surface amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using the top side sealing material disclosed by Gupta for the disclosed sealing of the side surface.
	Regarding claim 5, modified Xiao discloses all the claim limitations as set forth above. Modified Xiao further discloses the at least first semiconducting layer is made of photoactive material (Xiao - [0015], [0017]).
	Regarding claim 6, modified Xiao discloses all the claim limitations as set forth above. Modified Xiao further discloses the at least second semiconducting layer is made from a different semiconducting material compared to the semiconducting material of the first semiconducting layer, the second semiconducting layer being applied to the top face of the first semiconducting layer (Xiao - [0015]).
	Regarding claim 12, modified Xiao discloses all the claim limitations as set forth above.  Modified Xiao further discloses the first and second electrodes are connected to one another in an electrically conducting manner (Xiao - 21 and 29 are electrically connected through layers 23 and 26; the term "connected" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 28, Xiao discloses a layered structure comprising: a first electrode and a second electrode ([0017] L1-2; 21 and 29 in Fig. 2); and at least a first planar semiconducting layer having a top flat face, a bottom flat face, and first and second flat side faces having first and second full surface areas, respectively, wherein the top flat face and the bottom flat face of the first planar semiconducting layer extend essentially parallel with one another and are spaced apart from one another by a height of the first planar semiconducting layer (23-1 and 26-1 in Fig. 2; [0015]), wherein the first and second electrodes each have a rectangular cross section with a width and a height (21 and 29 in Fig. 2), wherein the electrodes are spaced apart from each other, such that extension planes, defined by the height and a longitudinal extension of each electrode, are arranged approximately parallel to each other, and each electrode has a height/width ratio of greater than one (21 and 29 in Fig. 2); wherein the first planar semiconducting layer is made from a bulk-heterojunction type ([0026], Fig. 3), the first planar semiconducting layer is arranged entirely and exclusively in a space between the first electrode and the second electrode with the first and second flat side faces of the first planar semiconducting layer applied directly against the first electrode and the second electrode (21 and 29 in relation to 23-1 and 26-1 in Fig. 2), wherein the height of the first and second electrodes is greater than the height of the first planar semiconducting layer (21 and 29 in relation to 23-1 and 26-1 in Fig. 2); wherein the first and second electrodes are connected in an electrically conducting manner to the first planar semiconducting layer via the first and second full surface areas of the first and second flat side faces of the first planar semiconducting layer, respectively, so that the first full surface area of the first flat side face of the first planar semiconducting layer is entirely in contact with the first electrode and the second full surface area of the second flat side face of the first planar semiconducting layer is entirely in contact with the second electrode (21 and 29 in relation to 23-1 and 26-1 in Fig. 2); wherein the first electrode, the second electrode, and the first planar semiconducting layer are structurally distinct members of the layered structure (21 and 29 in relation to 23-1 and 26-1 in Fig. 2); wherein the first electrode and the second electrode are made of an electrically conducting metal material, and the electrically conducting metal material is different from material of the first planar semiconducting layer ([0017]); and wherein the first and second electrodes are each made from a different metal, and an electron work function of the metal of the first electrode is different from an electron work function of the metal of the second electrode ([0017]).
	Xiao does not disclose a support layer having a top flat face and a bottom flat face, wherein the support layer forms a base for the installation of the first electrode and the second electrode directly on the top flat face of the support layer, the support layer carrying the first electrode and the second electrode. Additionally, Xiao does not disclose that only a flat face of the first and second electrodes corresponding to the width of the first and second electrodes is arranged directly onto the support layer, wherein each height of the electrodes extends in a direction perpendicular to the top flat face of the support layer.  Further, Xiao does not disclose the support layer has a rectangular cross section and the top flat face and the bottom flat face of the support layer extend beyond the first planar semiconductor layer and the first and second electrodes.  Xiao does not disclose the bottom flat face of the first semiconducting layer applied directly onto the top flat face of the support layer. 
	Gupta discloses a side sealant coating for a photovoltaic device (84 in Fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to seal the side surface of Xiao, as disclosed by Gupta, because as taught by Gupta, the side sealant coating provides weather resistance (C8/L35).
	Modified Xiao discloses a support layer having a top flat face and a bottom flat face (Gupta - 84 in Fig. 4), wherein the support layer forms a base for the installation of the first electrode and the second electrode directly on the top flat face of the support layer, the support layer carrying the first electrode and the second electrode (21 and 29 in Fig. 2 of Xiao directly on 84 in Fig. 4 of Gupta). Additionally, modified Xiao discloses that only a flat face of the first and second electrodes corresponding to the width of the first and second electrodes is arranged directly onto the support layer, wherein each height of the electrodes extends in a direction perpendicular to the top flat face of the support layer (84 in Fig. 4 of Gupta in relation to 21 and 29 in Fig. 2 of Xiao).  Further, modified Xiao discloses the support layer has a rectangular cross section (Gupta - 84 in Fig. 4) and the top flat face and the bottom flat face of the support layer extend beyond the first planar semiconductor layer and the first and second electrodes (Gupta - 84 in Fig.4 extends beyond cell 76).  Modified Xiao discloses the bottom flat face of the first semiconducting layer applied directly onto the top flat face of the support layer (84 in Fig. 4 in Gupta directly applied to 23-1 in Fig. 2 of Xiao, corresponding to cell 76 in Fig. 4 of Gupta). 
	With regard to the limitations "applied by a structuring process" and "once the electrodes have been applied", the limitations are directed to the manner in which the apparatus is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	With regard to the limitation "in operation of the first planar semiconductor layer to produce current, the first electrode and the second electrode are not in the optical path of incident light to the flat faces of the first planar semiconducting layer", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claims 25 and 29, modified Xiao discloses all the claim limitations as set forth above.  Xiao further discloses a solar cell with the layered structure ([0017] L5).
	With regard to the limitation "for releasing charge carriers due to the effect of an electromagnetic wave", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao et al. (US 2005/0045874) in view of Gupta et al. (US 4,383,129) as applied to claim 5 above, and further in view of Hayashi et al. (US 2002/0066478).
	Regarding claims 7 and 8, modified Xiao discloses all the claim limitations as set forth above.
	While modified Xiao does disclose the use of inorganic and organic materials as photoactive layers (Xiao – [0018], [0023]), modified Xiao does not explicitly disclose the photoactive material is designed to absorb light waves in the range of 500 nm to 650 nm.
	Hayashi discloses photoactive material designed to absorb light waves in the range of 550 nm or so ([0054]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to use photoactive material which is designed to absorb light waves in the range of 550 nm or so, as disclosed by Hayashi, in the device of modified Xiao, because the choice of photoactive material amounts to the use of a known component in the art to achieve a desired wavelength absorption, and one of ordinary skill in the art would have a reasonable expectation of success when employing photoactive material, such as that disclosed by Hayashi, in the device of modified Xiao.
	Regarding claim 9, modified Xiao discloses all the claim limitations as set forth above.  
	Modified Xiao does not explicitly disclose wherein every photoactive material of the at least first semiconducting layer applied absorbs a different range within the spectrum of sunlight.
	Hayashi discloses every photoactive material applied absorbs a different range within the spectrum of sunlight ([0054]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to form the photoactive layer of modified Xiao in a manner such that every photoactive material applied absorbs a different range within the spectrum of sunlight, as disclosed by Hayashi, because applying photoactive materials which absorb different wavelengths of light maximizes the amount of light absorbed and converted into energy by a photovoltaic device.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao et al. (US 2005/0045874) in view of Gupta et al. (US 4,383,129) as applied to claim 1 above, and further in view of Baraona et al. (US 4,478,879).
Regarding claim 13, modified Xiao discloses all the claim limitations as set 
forth above.  
	Modified Xiao does not explicitly disclose wherein the electrodes are mutually interlocking finger electrodes.
	Baraona discloses a photovoltaic device and further discloses mutually interlocked finger electrodes (Figure 4).
	It would have been obvious to one of ordinary skill in the art at the time of invention to form the electrodes of modified Xiao in a mutually interlocking configuration as taught by Baraona, because the arrangement amounts to the use of a known configuration in the art for its intended purpose, and it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 12-13, 25, and 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that the 112 first and second paragraph rejections of the previous office action are overcome due to the claim amendments.  However, the claims as amended are rejected as set forth above.
	It is further noted that if independent claims 1 and 28 are amended to require the claimed layered structure to be a solar cell, and further require the first and second electrodes to not be in the optical path of light entering the device, as described in line 30 of page 8 of the instant specification, the amendments would overcome the art of record because Xiao et al. (US 2005/0045874) discloses that in the case of solar cells, light is introduced into the device through electrode layer 21 ([0017]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726